Filed
                                                                                            Washington State
                                                                                            Court of Appeals
                                                                                             Division Two

                                                                                            September 7, 2016




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                              DIVISION II
    In the Matter of the Personal Restraint                             No. 42012-1-II
    Petition of:

    LESTER JUAN GRIFFIN,                                         UNPUBLISHED OPINION

                                  Petitioner.


          LEE, J. — Lester Juan Griffin was convicted of first degree burglary and first degree assault

in 2009. This court affirmed his convictions on direct appeal in 20101 and then dismissed his

personal restraint petition on procedural grounds in 2014.2 The Supreme Court remanded Griffin’s

petition for determination on its merits.3

          In his petition, Griffin raises three broad arguments. First, he asserts that his rights under

Brady v. Maryland4 were violated when his defense counsel did not receive evidence relating to

investigations against the lead investigating officer for: (1) conflicting statements made under oath

in a different criminal proceeding; (2) sexual harassment and assault of a coworker; and (3) an off-

duty, unauthorized investigation and arrest of a suspect. Second, he asserts that his trial counsel


1
    State v. Griffin, noted at 157 Wash. App. 1001 (2010).
2
    State v. Griffin, 181 Wash. App. 99, 325 P.3d 322 (2014).
3
    State v. Griffin, 182 Wash. 2d 1022, 349 P.3d 819 (2015).
4
    373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).
No. 42012-1-II


was ineffective for failing to: (1) adequately investigate the officer’s conduct described above; (2)

impeach the testimony of the accomplice and investigating officer with a prior inconsistent

statement; and (3) object to the prosecutor’s conduct during the State’s case in chief, closing, and

rebuttal. Third, Griffin asserts that several instance of prosecutorial misconduct warrant reversal

of his convictions.

       We grant Griffin’s petition and remand for new trial because the State failed to disclose

evidence favorable to Griffin that, in the aggregate, create a reasonable probability that the

outcome of the proceedings would have been different. We also hold that Griffin’s counsel was

deficient in failing to object to the prosecutor’s improper vouching during the State’s case in chief

and there is a reasonable probability that prejudice resulted. Finally, we dismiss Griffin’s

prosecutorial misconduct argument because he fails to establish that a curative instruction could

not have obviated the prejudice.

                                              FACTS

       Lester Juan Griffin was convicted in 2009 of attempted first degree burglary, with a firearm

enhancement, and first degree assault, with a firearm enhancement. His convictions precipitated

from the attempted robbery, and subsequent shooting, of Gary Atkinson around midnight on May

17, 2008.

A.     THE CRIME

       Around midnight on May 17, 2008, Atkinson awoke to a loud pounding on the front door

of his apartment. He opened his front door partway and saw two African-American males standing

outside his door. The men wore bandanas covering their mouths, but not their noses, and both had

guns pointed at him. The men shouted for Atkinson to “[g]et down,” as Atkinson tried to shut the



                                                 2
No. 42012-1-II


door on them. Verbatim Report of Proceedings (VRP) at 100. Unable to shut the door, Atkinson

allowed the door to swing open and pushed his way through the two men. Outside of his apartment,

Atkinson heard one say, “We’ll shoot. We’ll shoot.” VRP at 101, 106, 123. He heard two shots,

and felt one of the bullets hit him in the back.

          Atkinson ran to his neighbor’s apartment for help. Atkinson’s neighbor had heard the

gunshots and, after Atkinson came inside, stepped outside to see two men running down the

hallway towards the carport area. The neighbor then called 911. The first 911 call came in at

12:12 a.m. on May 17.

          Atkinson said he recognized one of his attackers as Garry Alexander. Atkinson said he

recognized Alexander by his voice, build, eyes, nose, and tattoo under his eye. Atkinson told the

responding officer that Alexander was one of his attackers, and he identified Alexander in a photo

laydown5 later at the hospital. Atkinson testified that he knew Alexander through Atkinson’s

girlfriend, whom Alexander had a child with. Atkinson said that he and Alexander had spoken

more than twenty times over the prior two years, that Alexander had been to Atkinson’s home and

work, and that Alexander had a “distinctive” voice. VRP at 117. Atkinson also said that his

girlfriend had told him that Alexander was planning to punch Atkinson in the stomach the next

time Alexander saw him.6




5
 At a photo laydown, a witness is presented with several pictures of different people for the
purpose of potentially identifying the individual who committed the witnessed act.
6
    This threat is significant to Atkinson because he had had six stomach surgeries.



                                                   3
No. 42012-1-II


B.     PRE-TRIAL INVESTIGATION

       Alexander was arrested later in the day on May 17. He was interviewed on May 18 and

May 19 by lead investigator Officer Jeffrey Wilken, of the Vancouver Police Department. In the

first interview, Alexander denied involvement in the crime. In the second interview, Alexander

confessed to his involvement, but named Griffin and Christopher Perkins as the two men who

showed up at Atkinson’s front door. In the second interview, Alexander described the events

leading up to the attempted robbery as follows

       [Wilken]:       And what did those two [Griffin and Perkins] do?

       [Alexander]: Um, they (unintelligible) and then they came back and I walked . . .
       I wanted something to drink so I walked to Chevron.

       [Wilken]:       Okay.

       [Alexander]: Got something to drink. Well, actually, went to (unintelligible) and
       then left and went back, you know, (unintelligible). They got in the car,
       (unintelligible) I mean, I didn’t think, you know what I’m saying, that they was
       going to go . . . go over there for real.

Personal Restraint Petition (PRP)7 Ex. 16, at 44. Alexander told Wilken the three then went to the

Evergreen Park Apartments, near Atkinson’s apartment complex, and parked there. PRP Ex. 16,

pg. 46. Alexander said he was supposed to be the getaway driver, but had thought better of it and

left Griffin and Perkins stranded at the apartments after they got out of the car.

       Perkins was picked up by police and went with Sergeant Michael Chylack and another

officer as they searched the area around the Evergreen Park Apartments during the day on May



7
  There were several briefs filed in support of Griffin’s petition, the procedural propriety of which
is not before this court. When citing to the “PRP” in this opinion, we are referring to the brief
entitled “Opening Brief in Support of Amended Personal Restraint Petition.”



                                                  4
No. 42012-1-II


19. The officers had to abandon their search, however, because they were afraid Perkins would be

seen working with the police. Perkins told the police where to find a glove that was used in the

crime. Chylack returned that night, this time with Wilken, and Chylack found a black glove along

a fence line. A deoxyribonucleic acid (DNA) analysis was performed on the glove. Griffin’s DNA

was found on the glove, along with other unknown contributors, while Alexander and Perkins were

excluded as possible contributors.

       After Alexander’s second interview, Alexander entered into a plea deal with the State in

exchange for his testimony against Griffin. The plea agreement stated that Alexander would be

given a sentence of 48 months for first degree attempted robbery in exchange for his truthful

testimony against Griffin and Perkins. The plea agreement also stated that Alexander would be

subject to a polygraph test at any time. The plea agreement was later admitted at trial without

objection from Griffin’s trial counsel.

C.     TRIAL TESTIMONY

       Alexander testified that on the night of the attempted robbery, he and Perkins were at

Griffin’s apartment when Alexander and Perkins decided to walk to a nearby Chevron convenience

store for snacks. The convenience store did not take EBT cards as a form of payment, so Alexander

and Perkins walked to the mini-mart across the street. Griffin met them on the way to the mini-

mart. The three were captured on the mini-mart’s surveillance system entering at 11:39 p.m. and

leaving at 11:41 p.m. on May 16. After leaving the mini-mart the three went back to Griffin’s

apartment, got into Griffin’s car, and then the three drove back to the mini-mart in Griffin’s car

where Griffin bought a Steel Reserve beer. Security footage from the mini-mart shows Griffin




                                                5
No. 42012-1-II


arriving at 11:54 p.m. and leaving with a silver aluminum can at 11:58 p.m. on May 16. Only

Griffin could be seen in the later photos from the mini-mart.

         Alexander also testified that after leaving the mini-mart, they parked at the Evergreen Park

Apartments because it was further away from where the robbery would take place, and then Griffin

and Perkins got out to go rob Atkinson. Alexander “lost his nerve” and drove to the apartment of

his ex-wife, Tina Williams, so he could use her phone to call his fiancée. VPR at 264. He said he

wanted his fiancée to help him get Griffin’s car back to Griffin’s apartment.

         Marilyn Green was Griffin’s friend and lived in the Evergreen Park Apartments. She

testified that Griffin and another African-American male arrived at her doorstep about 11:00 p.m.,

or a little bit after, asking to use her phone. She could not remember on what day this occurred.

Griffin told her they had been drinking at a bar, Griffin’s car had broken down, and they needed

to call for a ride. This testimony was confirmed by Green’s daughter, who also testified at Griffin’s

trial.

         Wilken also testified at Griffin’s trial. He testified that Alexander’s testimony at trial was

consistent with what Alexander had told him during the second interview, before Alexander had

been offered a plea deal. Specifically, Wilken testified that Alexander had told him they made a

second stop at the mini-mart so that Griffin could buy a Steel Reserve beer. This testimony was

admitted over objection as a prior consistent statement because, as the prosecutor argued to the

judge, “This witness [Wilken] would testify that Garry Alexander told him the exact same thing

in the interview that was before the cooperation agreement was signed, so I submit it’s not hearsay,

it’s a prior consistent statement.” VRP at 399.




                                                   6
No. 42012-1-II


D.     BRADY REQUEST

       Shortly before trial, the defense learned that Wilken was placed on administrative leave

from the Vancouver Police Department. Griffin’s trial counsel brought this to the trial court’s

attention and asked for the facts related to the administrative leave to determine if they went to the

“truth and veracity, which could have an effect . . . in this case.” VRP at 87. The prosecutor

responded that he did not know how the defense found out that Wilken was on administrative

leave, but that he had “looked into it to find out if there was any Brady material,” and that he was

“specifically advised by the chief criminal deputy” “that there was no allegation of any issues that

would go to Wilken’s truth or veracity and directed me not to disclose the fact that he’s on

administrative leave to the [d]efense.” VRP at 88. The trial court reserved ruling until after the

prosecutor had a chance to confer further with the chief deputy.

       Partway through the trial, the chief deputy prosecutor gave the court a “file relating to Jeff

Wilken.” VRP at 180. The trial court accepted the file under seal for an in-camera review of its

contents. After reviewing the file, the trial court found:

       I have reviewed the materials related to Officer Wilken’s suspension or
       administrative leave. It’s the Court’s opinion after that review that the documents
       do not contain admissible evidence in these proceedings either for substantive or
       for impeachment purposes; therefore, the motion to disclose is denied.

VRP at 303.

E.     WILKEN’S CONDUCT

       1.      Internal Affairs Investigation - IA #00-38

       The petition identifies three different formal complaints and subsequent internal

investigations into Wilken’s prior conduct that Griffin claims should have been disclosed for his




                                                  7
No. 42012-1-II


defense. First, Griffin cites to IA #00-38, which was filed by the Clark County Prosecutor’s Office.

The complaint alleged that Wilken “provided testimony in court that was in conflict with a search

warrant affidavit he authored as well as an Order for Destruction of Hazardous Substances.” PRP

at Ex. 2. After an internal investigation into the complaint was conducted, the Vancouver Police

Department concluded:

       [T]here appears to be sufficient evidence that you [Wilken] provided testimony on
       several occasions that contradicted other testimony provided by you in this criminal
       case. Specifically, you provided testimony via several written documents authored
       by you (e.g., police reports, affidavit for search warrant, and Order for Destruction
       of Hazardous Substances) and during the course of a pre-trial conference and a
       Suppression Hearing in Clark County Superior Court. Review of each of these
       documents, your statements during the pre-trial conference and testimony during
       the Suppression Hearing revealed several inconsistencies in your testimony. The
       allegation that you violated Vancouver Police Department Policy 7.13.18
       Statements/False Statements is not sustained. The allegation that you violated
       Vancouver Police Department Policy 5.1 Neglect of Duty is sustained. The
       allegation that you violated Vancouver Police Department Policy 5.2 Incompetence
       is sustained.

PRP Ex. 1.

       2.      Sexual Harassment and Assault Allegations

       Second, Griffin cites to sexual harassment and assault allegations against Wilken for

conduct towards a female community corrections officer that was pending at the time of Griffin’s

trial. Tanis Conroy was the community corrections officer, and she was assigned to work on a

Neighborhood Response Team with Wilken.              The complaint alleged several instances of

inappropriate conduct by Wilken including placing a pair of women’s underwear on Conroy’s head

during the execution of a search warrant, handcuffing her to a chair and wheeling her into the

men’s locker room, and making sexual remarks towards her.




                                                 8
No. 42012-1-II


       The Clark County Sheriff’s Office and the Prosecuting Attorney’s Office investigated the

matter, and Wilken was placed on administrative leave during the investigation. As part of the

investigation, Wilken was interviewed by the sheriff’s office. During that interview, Wilken made

the following statement as to why he believed Conroy had initiated the complaint:

       My belief is Tanis got herself in a jam at McNicholas’s party with Acee. They’re
       [Tanis and her fiancé, Gordon, another police officer] two weeks from getting
       married. The car being—the seat being forward. The—I think there was issues
       going on between her and Gordon. They’re a couple weeks from getting married.

       Then the handcuffing thing happens, she called, she goes home, and in that week
       time period, it’s, as I said, I don’t know Gordon from anybody. There are cops that
       I work with that couldn’t figure their way out of, out of a room. They don’t know
       how to ask someone basic questions. Then there are cops, and I ain’t blowing my
       own horn, that are as good as me that can sit in a room and get someone that didn’t
       do it to say they did it.

       And my belief is I give Gordon any credit at all, is he had a conversation which was
       probably a long drawn-out one with her, like “What the [expletive] is going on?
       You have this, you have this, you have this. You told me he handcuffed you. What
       other [expletive] has he done? . . .”

       ....

       That’s the reason why she’s crying to people. That’s the reason why she’s all
       freaked out. Because I think it was a choice. It was my new husband or it was my
       reputation. And it was her husband. . . .

PRP Ex. 12, at 66. After reviewing the evidence, the prosecutor’s office decided not to bring

charges against Wilken.

       3.     Internal Affairs Investigation - IA #02-33

       Third, Griffin cites to IA #02-33, where the Vancouver Police Department investigated

Wilken for apprehending a suspect without authorization, and while off-duty with his kids. IA

#02-33 involved a situation where Wilken was off-duty and received a tip on where a suspect could




                                                9
No. 42012-1-II


be found. Wilken proceeded, without authorization, in his personal vehicle with his minor children

present, to the identified location where he found the suspect. Wilken then arrested the suspect

and placed her in the back of a marked police car that had arrived. After placing the suspect in the

police car, Wilken removed the suspect’s handcuffs and left the back windows of the police car

rolled down. The suspect escaped, resulting in a footrace to re-apprehend the suspect. Based on

the investigation, the Vancouver Police Department found Wilken violated the Department’s

policies of “Neglect of Duty,” “Duty to Report Information,” “Unauthorized Investigations,”

“Chain of Command,” and “Prisoner Security”; and “[s]ufficient evidence exists to substantiate

the allegation that [Wilken] failed to exercise diligence, good judgment, and the interest of the

Department.” PRP Ex. 3. In the letter of reprimand to Wilken, the chief of police also noted:

       First, you failed to meet reasonable expectations of performance while handling a
       case of this nature. Second, there is a sufficient history of internal affairs
       investigations with you as the subject of the investigation, three of which resulted
       in sustained policy violations for incidents in which you also failed to exercise good
       judgment in your duties as a police officer. Third, you have already received
       counseling and retraining for previous performance errors. Fourth your actions
       placed you and a probationary officer in a potentially harmful situation given the
       lack of resources available at the time you took this unauthorized action. . . . The
       totality of your actions in response to this situation reveal both neglect and disregard
       for departmental rules and regulations.

PRP Ex. 3, Letter of Reprimand at 2.

F.     PROCEDURAL POSTURE

       In his direct appeal to this court, Griffin argued that his constitutional rights to a speedy

trial, to present a defense, to effective assistance of counsel, and to be protected against double

jeopardy were violated. State v. Griffin, noted at 157 Wash. App. 1001 (2010). This court disagreed

and affirmed his convictions in an unpublished opinion. Id. Now, Griffin argues in his personal




                                                 10
No. 42012-1-II


restraint petition that he is entitled to relief for the State’s Brady violations, receiving ineffective

assistance of counsel, and being subject to prosecutorial misconduct.

                                             ANALYSIS

A.     PERSONAL RESTRAINT PETITION

       When considering a personal restraint petition, a court may grant relief to a petitioner only

if the petitioner is under an unlawful restraint, as defined by RAP 16.4(c). In re Pers. Restraint of

Yates, 177 Wash. 2d 1, 16, 296 P.3d 872 (2013). The collateral relief afforded under a personal

restraint petition is limited, and requires the petitioner to show that he was prejudiced by the

alleged error of the trial court. In re Pers. Restraint of Hagler, 97 Wash. 2d 818, 819, 650 P.2d 1103

(1982). There is no presumption of prejudice on collateral review. Id. at 823. The petition does

not serve as a substitute for appeal; nor can the petition renew an issue that was raised and rejected

on appeal, unless the interests of justice so require.8 In re Pers. Restraint of Davis, 152 Wash. 2d
647, 671, 101 P.3d 1 (2004).

       The petitioner must either make a prima facie showing of a constitutional error that, more

likely than not, constitutes actual and substantial prejudice, or a nonconstitutional error that

inherently constitutes a complete miscarriage of justice. In re Pers. Restraint of Stockwell, 161



8
  In his direct appeal, Griffin argued that he received ineffective assistance because he had a
conflict of interest with his defense counsel due to the fact that Griffin had filed a bar complaint
against the defense counsel. Griffin, noted at 157 Wash. App. 1001. Here, Griffin raises different
reasons for receiving ineffective assistance, one of which we hold warrants reversal. Because we
may hear issues that have already been raised where the interests of justice so require, and one of
the issues already raised warrants reversal, we allow the issue. In re Pers. Restraint of Davis, 152
Wash. 2d 647, 671, 101 P.3d 1 (2004); see also In re Pers. Restraint of Percer, 150 Wash. 2d 41, 47,
75 P.3d 488 (2003) (holding that the court of appeals can properly review in a PRP the identical
double jeopardy issue rejected on direct appeal).



                                                  11
No. 42012-1-II


Wn. App. 329, 334, 254 P.3d 899 (2011), aff’d, 179 Wash. 2d 588, 316 P.3d 1007 (2014); Hagler,
97 Wash. 2d at 826; In re Pers. Restraint of Cook, 114 Wash. 2d 802, 810, 812, 814, 792 P.2d 506

(1990). Without either such showing, we must dismiss the petition. Cook, 114 Wash. 2d at 810, 812;

see also In re Pers. Restraint of Hews, 99 Wash. 2d 80, 88, 660 P.2d 263 (1983). However, with

respect to claims of Brady violations or ineffective assistance of counsel, the prejudice element of

a petition is established by showing “a reasonable probability that the outcome of the proceedings

would have been different” absent the Brady violation or ineffective assistance of counsel. In re

Pers. Restraint of Crace, 174 Wash. 2d 835, 845, 280 P.3d 1102 (2012).

       The petitioner’s allegations of prejudice must present specific evidentiary support. In re

Pers. Restraint of Rice, 118 Wash. 2d 876, 886, 828 P.2d 1086, cert. denied, 506 U.S. 958 (1992).

Such support may come from the trial court record. “If the petitioner’s allegations are based on

matters outside the existing record, the petitioner must demonstrate that he has competent,

admissible evidence to establish the facts that entitle him to relief,” which may include affidavits

or other corroborative evidence. Id. Bald assertions and conclusory allegations are insufficient

support. Id. If a petitioner makes a prima facie showing of prejudice, but the merits of his

assertions cannot be determined on the record, we will remand for a hearing pursuant to RAP

16.11(a) and RAP 16.12. Hews, 99 Wash. 2d at 88.

B.     BRADY VIOLATION

       Griffin first argues his due process rights were violated under Brady v. Maryland, 373 U.S.
83, and its progeny of cases. Griffin asserts that, under Brady, the State violated its duty to disclose

evidence favorable to the accused by failing to turn over four types of evidence that would impeach

the testimony of Wilken. The first involved the complaint, IA #00-38, to the Clark County



                                                  12
No. 42012-1-II


prosecutor’s office regarding Wilken’s conflicting statements in a search warrant application, an

order for destruction, and his testimony at a suppression hearing. The second was the investigative

report following the claims of Wilken’s sexual harassment and assault of Tanis Conroy. The third

involved the complaint, IA #02-33, that Wilken attempted to investigate and arrest a suspect while

off-duty.9 We hold that there is a reasonable probability that the outcome of Griffin’s trial would

have been different had evidence relating to IA #00-38, the sexual harassment and assault

allegations, and IA #02-33 been disclosed to the defense.

       1. Legal Principles

       To establish a Brady violation, the petitioner must demonstrate the existence of each of

three necessary elements: first, “[t]he evidence at issue must be favorable to the accused, either

because it is exculpatory, or because it is impeaching;” second, “that evidence must have been

suppressed by the State, either willfully or inadvertently;” and third, “prejudice must have ensued”

such that there is a reasonable probability that the result of the proceeding would have differed had

the prosecution disclosed the evidence to trial counsel. Strickler v. Greene, 527 U.S. 263, 281-82,

289, 119 S. Ct. 1936, 144 L. Ed. 2d 286 (1999). If a defendant fails to demonstrate any of the

three elements, his Brady claim fails. Id.; State v. Sublett, 156 Wash. App. 160, 199-201, 231 P.3d
231 (2010), aff'd, 176 Wash. 2d 58, 292 P.3d 715 (2012).




9
  Griffin also asserted a fourth basis: an e-mail from the Clark County prosecutor’s office
complaining that Wilken was interfering in plea negotiations with one of his confidential
informants who had been caught shoplifting. This fourth basis is not included in the body of this
opinion because Griffin only raises it in a footnote with no supporting argument. Therefore, we
do not consider this assertion. RAP 10.3(a)(6); Cowiche Canyon Conservancy v. Bosley, 118
Wash. 2d 801, 809, 828 P.2d 549 (1992).


                                                 13
No. 42012-1-II


       Favorable evidence must be disclosed to the accused “‘where the evidence is material either

to guilt or to punishment,’” regardless of whether the accused requests such evidence. In re Pers.

Restraint of Stenson, 174 Wash. 2d 474, 486, 276 P.3d 286 (quoting Brady, 373 U.S. at 87), cert.

denied, 1335 S. Ct. 444 (2012). Favorable evidence “encompasses impeachment evidence as well

as exculpatory evidence.” Stenson, 174 Wash. 2d at 486; see United States v. Price, 566 F.3d 900,

907 (9th Cir. 2009) (“evidence that would impeach a central prosecution witness is indisputably

favorable to the accused.”); see also United States v. Blanco, 392 F.3d 382, 387 (9th Cir. 2004)

(“Brady/Giglio information includes ‘material . . . that bears on the credibility of a significant

witness in the case.’”) (alteration in original) (quoting United States v. Brumel-Alvarez, 991 F.2d
1452, 1461 (9th Cir. 1993)). Evidence need not be admissible to be subject to disclosure under

Brady. Price, 566 F.3d at 912.

       Suppression occurs when the government withholds material evidence favorable to the

accused, “irrespective of the good faith or bad faith of the prosecution.” Brady, 373 U.S. at 87;

Stenson, 174 Wash. 2d at 486. “[S]uppressed evidence [is] considered collectively, not item by item.”

Kyles v. Whitley, 514 U.S. 419, 436, 115 S. Ct. 1555, 131 L. Ed. 2d 490 (1995). The scope of the

government’s “duty to disclose evidence includes the individual prosecutor’s ‘duty to learn of any

favorable evidence known to the others acting on the government’s behalf . . . including the

police.’” Stenson, 174 Wash. 2d at 486 (quoting Strickler, 527 U.S. at 281).

       Prejudice is shown when the “admission of the suppressed evidence would have created a

‘reasonable probability of a different result.’” Price, 566 F.3d at 911 (quoting United States v.

Jernigan, 493 F.3d 1050, 1053 (9th Cir. 2007)); In re Pers. Restraint of Woods, 154 Wash. 2d 400,

428, 114 P.3d 607 (2005) (stating that evidence is material and “must be disclosed if there is a



                                                14
No. 42012-1-II


reasonable probability that had the evidence been disclosed to the defense, the result of the

proceeding would have been different.”). “[R]easonable probability” is defined as “‘a probability

sufficient to undermine confidence in the outcome.’” Price, 566 F.3d at 911 (quoting United States

v. Bagley, 473 U.S. 667, 682, 105 S. Ct. 3375, 87 L. Ed. 2d 481 (1985)). Whether our confidence

in the outcome is undermined requires us to weigh the withheld evidence “‘in the context of the

entire record.’” Price, 566 F.3d at 913 (quoting Jernigan, 492 F.3d at 1053). Because we consider

the prejudicial effect of all suppressed evidence favorable to the defendant, this opinion discusses

the favorable and suppressed nature of each evidentiary item raised by Griffin, and then addresses

the aggregate prejudice of the favorable and suppressed evidence.

       2.      IA #00-38

       Griffin first asserts that the State violated its duty to disclose favorable evidence by failing

to turn over evidence relating to Wilken’s conflicting statements in a search warrant application,

an order for destruction, and his testimony at a suppression hearing. IA #00-38 resulted from a

complaint from the Clark County Prosecutor’s office alleging that Wilken “provided materially

false statements under oath in Clark County Superior Court” and “[d]uring the course of the review

of this incident additional potential policy violations were noted.” PRP Ex. 1. We hold the

evidence was both favorable to Griffin and suppressed by the State.

               a.      “Favorable to the Accused”

       IA #00-38 identified specific instances where Wilken provided contradictory and

inconsistent statements under oath to the superior court regarding a criminal case. IA #00-38

concluded that Wilken did provide contradictory and inconsistent statements and that he had




                                                 15
No. 42012-1-II


violated Vancouver Police Department Policy 5.1 Neglect of Duty and Vancouver Police

Department Policy 5.2 Incompetence.

       Here, the suppressed evidence was favorable and material because it could have been used

to impeach Wilken’s testimony.       ER 608(b) allows, at the trial court’s discretion, cross-

examination of specific instances of a witness’s conduct for purposes of impeaching the witness’s

character for truthfulness or untruthfulness. Wilken was the lead investigating officer and was the

officer who conducted the interviews of Alexander. Alexander’s testimony was the only evidence

that identified Griffin as committing the illegal acts for which Griffin was convicted, and

Alexander provided that testimony in return for a significant reduction in his own sentence. The

prosecutor acknowledged to the trial court that Wilken’s testimony was offered to rehabilitate

Alexander’s earlier testimony to the jury by showing that Alexander’s prior statements to Wilken

were consistent. Wilken’s testimony rehabilitating Alexander’s testimony was significant, if not

central, to the State’s case against Griffin. Price, 566 F.3d at 907 (“evidence that would impeach

a central prosecution witness is indisputably favorable to the accused.”), 912 ((“‘evidence is

material if it might have been used to impeach a government witness.’”) (quoting Paradis v. Arave,

240 F.3d 1169, 1179 (9th Cir. 2001)); see also Blanco, 392 F.3d at 387 (“Brady . . . information

includes ‘material . . . that bears on the credibility of a significant witness in the case.’”).

Therefore, the evidence from IA #00-38 was favorable to Griffin, and the first element of a Brady

violation for the nondisclosure of evidence relating to IA #00-38 is met.




                                                16
No. 42012-1-II


               b.      “Suppressed by the State”

       There is no dispute that evidence relating to IA #00-38 was not turned over to the defense.10

The reasons for the State’s failure to disclose evidence relating to IA #00-38 is immaterial, and the

withholding is determinative. Brady, 373 U.S. at 87; Stenson, 174 Wash. 2d at 486. Evidence

relating to IA #00-38 was suppressed by the State, and the second element of a Brady violation for

the nondisclosure of evidence relating to IA #00-38 is met.

       3.      Sexual Harassment and Assault Allegations

       Griffin next asserts the State violated its duty under Brady by failing to disclose the

criminal investigation involving Wilken. Griffin argues that the State wrongfully suppressed three

pieces of evidence relating to the criminal investigation into sexual harassment and assault

allegations against Wilken: the first was Wilken’s placing a pair of women’s underwear on Tanis

Conroy’s head during the execution of a search warrant; the second was the potential criminal

investigation against Wilken for the entirety of his conduct towards Conroy; and the third was the

transcript of Wilken’s interview with the sheriff’s office regarding his interactions with Conroy.

We hold that evidence of the criminal investigation against Wilken was favorable to Griffin and

should have been disclosed to the defense.




10
  There is nothing in the record or in the State’s briefing to suggest evidence relating to IA #00-
38 was turned over for the trial court’s review. The State’s silence on this point supports the
conclusion that the evidence relating to IA #00-38 was not disclosed.



                                                 17
No. 42012-1-II


               a.     “Favorable to the Accused”

                      (i)     Conduct during Search Warrant

       First, Griffin contends that the evidence of Wilken’s placing a pair of women’s underwear

on Conroy’s head during the execution of a search warrant is favorable because it “show[s] Officer

Wilken’s disregard for the proper handling of evidence.” Pet’r’s Reply to State’s July 29, 2013

Response at 11. Griffin’s argument on this point fails, however, because nothing in the record

indicates there was any mishandling of evidence. The record shows the incident occurred after the

search party had found no evidence of drugs, and was exiting the room when Wilken took the

underwear off a clothes pile or drawer and placed them on Conroy’s head, who was walking in

front of him. The officer assigned to evidence collection on that search warrant was not concerned

with Wilken’s conduct from an evidence collection standpoint. Griffin fails to establish how

Wilkin’s conduct is material to Griffin’s guilt or punishment, or how it could impeach Wilken’s

credibility or lead to impeachment evidence.

                      (ii)    Criminal Investigation

       Second, Griffin contends that the evidence of a potential criminal investigation against

Wilken based on his conduct towards Conroy is favorable because it indicates a potential bias in

Wilken’s testimony, despite the prosecutor’s office decision not to file charges. The defense is

allowed to show on cross-examination that the witness has a motivation to present testimony

consistent with the State’s theory of the case. Davis v. Alaska, 415 U.S. 308, 311, 317-18, 94 S.

Ct. 1105, 39 L. Ed. 2d 347 (1974). As Griffin points out, the prosecutor’s office’s decision not to

press charges does not prohibit the State from instituting charges in the future. Thus, evidence of




                                                18
No. 42012-1-II


a potential criminal investigation against Wilken was evidence bearing on his credibility and

impeaching. The evidence was favorable to Griffin.

                       (iii)   Wilken’s Statement

       Third, Griffin contends that Wilken’s statement to the sheriff’s department regarding his

interactions with Conroy is favorable to Griffin because it shows Wilken’s “admitted disregard for

an honest investigative outcome.” PRP at 18. The allegedly damning portion of Wilken’s

statement is, “there are cops, and I ain’t blowing my own horn, that are as good as me that can sit

in a room and get someone that didn’t do it to say that they did it.” PRP Ex. 12, at 66. Wilken’s

statement discussed how Conroy’s fiancé, who was also a police officer, might have questioned

Conroy about her potential infidelity. But, in the statement, Wilken never insinuates that he has

obtained, or would ever try to obtain, a false confession. Thus, this evidence would not be of any

impeachment value to Griffin, and Griffin fails to establish how this evidence could lead to the

discovery of any other impeachment evidence.

               b.      “Suppressed by the State”

                       (i)     Conduct During Search Warrant

       We do not reach the issue of whether the evidence of Wilken’s placing a pair of women’s

underwear on Conroy’s head during the execution of a search warrant was suppressed by the State

because that evidence is not favorable to Griffin. See e.g., Strickler, 527 U.S. at 281-82 (failing to

establish any element of a Brady violation causes the claim to fail).

                       (ii)    Criminal Investigation

       The evidence of a potential criminal investigation against Wilken for his conduct towards

Conroy was not provided to the defense. And although the evidence was provided to the trial



                                                 19
No. 42012-1-II


court,11 the State’s good faith withholding of evidence is immaterial for the purposes of analyzing

Brady violations. See e.g., Price, 566 F.3d at 907-08 (“We perform th[e suppression] step of the

inquiry ‘irrespective of the good faith or bad faith of the prosecution.’”) (quoting Brady, 373 U.S.

at 87). Thus, the evidence of a potential criminal investigation against Wilken for his conduct

towards Conroy was suppressed by the State.

                        (iii)   Wilken’s Statement

        We do not reach the issue of whether Wilken’s statement to the sheriff’s department

regarding his interactions with Conroy was suppressed because the evidence was not favorable to

Griffin. See e.g., Strickler, 527 U.S. at 281-82 (failing to establish any element of a Brady violation

causes the claim to fail).

        4.      IA #02-33

        Griffin also asserts the State violated its duty under Brady by failing to turn over evidence

related to Wilken’s off-duty, unauthorized investigation and arrest of a suspect in 2002. Griffin

asserts that this evidence was favorable to him because it would have bolstered his argument that

Wilken’s finding of the glove with Griffin’s DNA on it was not credible based on Wilken’s




11
   The State argues that giving the file to the trial court for in-camera review constitutes disclosure
to satisfy Brady. In support, the State cites cases analyzing discovery requests under an abuse of
discretion standard. The State’s position is incorrect because the prosecution is required to make
Brady disclosures, regardless of whether the defense makes a discovery request. See United States
v. Kennedy, 890 F.2d at 1056, 1058 (1989) (“The Brady doctrine has been expanded to include
cases where the defendant has not requested the relevant material.”), cert. denied, 494 U.S. 1008
(1990); see also State v. Knutson, 121 Wash. 2d 766, 771-72, 854 P.2d 617 (1993). Moreover, a
violation of the Brady doctrine violates a defendant’s constitutional right to due process. Brady,
373 U.S. at 87. Such constitutional questions are reviewed for constitutional error, not for an abuse
of the trial court’s discretion. See Kyles, 514 U.S. at 435.



                                                  20
No. 42012-1-II


“pattern of running afoul of police department polices.” PRP at 17. The State does not appear to

dispute that this evidence was favorable to Griffin nor does the State contend that evidence relating

to IA #02-33 was disclosed to the defense.12

               a.      “Favorable to the Accused”

       The evidence in IA #02-33 is favorable to Griffin because it could arguably be used to

impeach Wilken on his investigation into this case. The conclusions reached in IA #02-33 were

that Wilken had violated the Vancouver Police Department’s policies of “Neglect of Duty,” “Duty

to Report Information,” “Unauthorized Investigations,” “Chain of Command,” and “Prisoner

Security”; and “[s]ufficient evidence exists to substantiate the allegation that [Wilken] failed to

exercise diligence, good judgment, and the interest of the Department.” PRP Ex. 3. This evidence

would be favorable to Griffin in arguing to the jury that the integrity of Wilken’s investigation of

the crime Griffin was charged with could be doubted.

       More importantly, however, this evidence could also lead to finding that other

investigations into Wilken’s conduct as an officer have been conducted improperly. In the Letter

of Reprimand to Wilken for IA #02-33, the chief of police said:

       Second, there is a sufficient history of internal affairs investigations with you as the
       subject of the investigation, three of which resulted in sustained policy violations
       for incidents in which you also failed to exercise good judgment in your duties as a
       police officer. Third, you have already received counseling and retraining for
       previous performance errors.


12
   Instead, the State only argues that “[i]t is difficult to imagine how these acts of misconduct . . .
would be admissible in Griffin’s” case. Response to PRP at 31. The admissibility of the evidence
is properly addressed in determining whether the evidence would affect the outcome of the
proceeding, not in determining whether the evidence is favorable to the defendant or whether the
evidence was suppressed. State v. Gregory, 158 Wash. 2d 759, 797, 147 P.3d 1201 (2006); Knutson,
121 Wash. 2d at 772-73.



                                                  21
No. 42012-1-II



PRP Ex. 3, Letter of Reprimand at 2. This would have led Griffin or Griffin’s attorneys to ask

about Wilken’s “history of internal affairs investigations,” such as IA #00-38, which would be

admissible to impeach Wilken’s testimony. PRP Ex. 3, Letter of Reprimand at 2. Thus, Griffin

satisfies the first element of a Brady violation by showing that the evidence from IA #02-33 was

favorable.

                b.      “Suppressed by the State”

        There is nothing in the record, nor in the State’s briefing, that suggests evidence relating to

IA #02-33 was turned over to the defense. Therefore, the State suppressed evidence relating to IA

#02-33, and the second element of a Brady violation for the nondisclosure of evidence relating to

IA #02-33 is met.13

        5.      Prejudice

        The evidence Griffin has identified that is both favorable to him and was suppressed by the

State is evidence relating to: (1) IA #00-38; (2) the potential criminal investigation against Wilken

for his conduct towards Conroy; and (3) IA #02-33. We consider the prejudicial effect of this

evidence collectively and in the context of the entire record. Price, 566 F.3d at 913.

        The favorable evidence that the State failed to disclose to Griffin was both likely admissible

and likely to lead to other evidence that could be admissible to impeach Wilken. First, evidence




13
  Griffin also asserts, in a footnote, that but for Wilken’s resignation, another internal investigation
would have been launched into Wilken’s alleged interference with the plea negotiations between
the prosecutor’s office and a confidential informant. Griffin does not provide any further argument
or discussion relating to Wilken’s alleged interference. Consequently, we do not consider this
argument. RAP 10.3(a)(6); Cowiche Canyon Conservancy, 118 Wash. 2d at 809.



                                                  22
No. 42012-1-II


relating to IA #00-38 was likely admissible under ER 608(b) to show a specific instance where

Wilken gave inconsistent statements under oath in a criminal proceeding. Second, evidence of a

potential criminal investigation against Wilken for his conduct towards Conroy would likely be

admissible to show Wilken had motivation to present testimony consistent with the State’s theory

of the case. Davis, 415 U.S. at 311, 317-18. Third, evidence relating to IA #02-33 could have

exposed other admissible impeachment evidence, such as the existence previous internal

investigations like IA #00-38.14

       The State contends that the evidence relating to IA #00-38 would be inadmissible because

the investigation was too remote in time. In support, the State relies on State v. Gregory, 158
Wash. 2d 759, 147 P.3d 1201 (2006), and State v. Lord, 117 Wash. 2d 829, 822 P.2d 177 (1991).

Gregory, however, held that evidence where the victim had lied, even when not under oath, was

likely admissible under ER 608(b). 158 Wash. 2d at 798-99. And, in Lord, the court considered

admissibility of evidence under ER 608(a), not ER 608(b). 117 Wash. 2d at 874-75. Thus, neither

Gregory, 158 Wash. 2d 759, nor Lord, 117 Wash. 2d 829, support the State’s argument that evidence

relating to IA #00-38 is inadmissible.

       We are not ultimately concerned with the concrete admissibility of withheld evidence;

instead, we are concerned with the materiality of the withheld evidence and the effect of any

potentially resulting prejudice. Price, 566 F.3d at 911-12. Without evidence relating to IA #00-

38, the sexual harassment and assault allegations, and IA #02-33, the defense was not able to




14
  Griffin seems to claim that IA #02-33 would be admissible to show that Wilken had a “pattern
of running afoul of police department polices.” PRP at 17. Griffin does not cite any law or
evidentiary rule to support that IA #02-33 would be admissible.


                                              23
No. 42012-1-II


impeach the veracity of Wilken’s investigation and testimony. Wilken’s testimony validated the

story Alexander told to the jury. Alexander was the only witness to testify with firsthand

knowledge that Griffin committed the crime, and Alexander’s credibility was in question because

of his plea deal with the State and the victim identifying Alexander as the perpetrator. Had the

State disclosed the evidence relating to IA #00-38, the criminal investigation, and IA #02-33,

Griffin could have used that evidence to discredit Wilken, whose testimony validated the State’s

theory and discredited the victim’s identification of Alexander as his assailant. Given the nature

and extent of evidence withheld, there is a reasonable probability that the outcome of Griffin’s

trial would have been different had evidence relating to IA #00-38, the criminal investigation, and

IA #02-33 been disclosed to the defense.

        Therefore, we hold that the State violated Brady by failing to disclose evidence relating to

Wilken. And the State’s violation had a reasonable probability of affecting the outcome of

Griffin’s trial, thereby, prejudicing Griffin.

C.      INEFFECTIVE ASSISTANCE OF COUNSEL

        Griffin argues he received ineffective assistance of counsel in three ways. First, Griffin

claims his trial counsel did not adequately investigate Wilken’s conduct to impeach Wilken’s

testimony. Second, Griffin claims his trial counsel failed to impeach Alexander’s testimony and

Wilken’s testimony on Alexander’s statements. And, third, Griffin claims he was prejudiced by

his attorney’s failure to object to prosecutorial misconduct. We hold that Griffin was prejudiced

by his trial counsel’s failure to object to improper vouching evidence during the prosecution’s case

in chief.




                                                 24
No. 42012-1-II


          The right to effective assistance of counsel is afforded criminal defendants by the Sixth

Amendment to the United States Constitution and article I, section 22 of the Washington

Constitution. Strickland v. Washington, 466 U.S. 668, 685-86, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984); State v. Thomas, 109 Wash. 2d 222, 229, 743 P.2d 816 (1987). Our Supreme Court has held

that a personal restraint petitioner meets his burden to show actual and substantial prejudice when

he makes a successful ineffective assistance of counsel showing under Strickland. In re Crace,
174 Wash. 2d at 842.

          To establish ineffective assistance of counsel, Griffin must show both deficient

performance and resulting prejudice. State v. McFarland, 127 Wash. 2d 322, 334-35, 899 P.2d 1251

(1995). Deficient performance occurs when counsel’s performance falls below an objective

standard of reasonableness. State v. Stenson, 132 Wash. 2d 668, 705, 940 P.2d 1239 (1997), cert.

denied, 523 U.S. 1008 (1998). To show prejudice, Griffin must demonstrate that there is a

probability that, but for counsel’s deficient performance, the result of the proceeding would have

been different. McFarland, 127 Wash. 2d at 335. If Griffin fails to satisfy either prong, we need not

inquire further. State v. Hendrickson, 129 Wash. 2d 61, 78, 917 P.2d 563 (1996). There is a strong

presumption of effective assistance, and Griffin bears the burden of demonstrating the absence of

a strategic reason for the challenged conduct. State v. McNeal, 145 Wash. 2d 352, 362, 37 P.3d 280

(2002).

          We view the decisions whether and when to object as “classic example[s] of trial tactics.”

State v. Madison, 53 Wash. App. 754, 763, 770 P.2d 662, review denied, 113 Wash. 2d 1002 (1989).

“Only in egregious circumstances, on testimony central to the State’s case, will the failure to object

constitute incompetence of counsel justifying reversal.” State v. Johnston, 143 Wash. App. 1, 19,



                                                 25
No. 42012-1-II


177 P.3d 1127 (2007) (quoting Madison, 53 Wash. App. at 763). It is a legitimate trial tactic to

forego an objection in circumstances where counsel wishes to avoid highlighting certain evidence.

Davis, 152 Wash. 2d at 714. Where a defendant bases his ineffective assistance of counsel claim on

trial counsel’s failure to object, the defendant must show that the objection would likely have

succeeded. State v. Gerdts, 136 Wash. App. 720, 727, 150 P.3d 627 (2007).

       1.      Investigation of Wilken

       Griffin first asserts that his attorney “had an independent duty to conduct a full

investigation” into Wilken’s prior conduct. PRP at 24-25. Griffin provides no legal support or

supporting argument for this assertion.15 Moreover, Griffin does not provide any evidence to

suggest his attorney did not investigate Wilken’s prior conduct.

       The record shows Griffin’s attorney discovered, through his own investigation, that Wilken

had been put on administrative leave. The record also shows that Griffin’s attorney asked the court

to have the prosecution turn over the information so that he could determine if the information

might have an effect on the case. Finally, the record shows that Griffin’s attorney saw the

prosecution give the trial court a sealed file, containing an unknown amount and unknown type of

information, for an in camera review, and the trial court determined the information did not need

to be disclosed to Griffin’s attorney. In his petition, Griffin does not offer any argument or citation

to authority as to how his attorney’s performance fell below an objective standard of




15
  We do not consider assertions without argument or authority. RAP 10.3(a)(6); Cowiche Canyon
Conservancy, 118 Wash. 2d at 809. Moreover, “[w]here no authorities are cited in support of a
proposition, the court is not required to search out authorities, but may assume that counsel, after
diligent search, has found none.” DeHeer v. Seattle Post-Intelligencer, 60 Wash. 2d 122, 126, 372
P.2d 193 (1962).


                                                  26
No. 42012-1-II


reasonableness. Stenson, 132 Wash. 2d at 705. Therefore, Griffin’s claim fails because he cannot

establish that his trial counsel was deficient.

       2.      Impeaching on a Prior Inconsistent Statement

       Griffin asserts that his attorney was ineffective for failing to impeach both Alexander and

Wilken. This argument is based on Alexander’s statement to Wilken in Alexander’s second

interview with Wilken before Alexander had been offered a plea, where Alexander described the

timeline of events leading up to the robbery. The transcribed record of Alexander’s statement is

ambiguous at best, and thus we hold that Griffin’s attorney was not deficient in failing to use it to

impeach Alexander and Wilken.

       Griffin points to the following exchange between Alexander and Wilken as showing

Alexander’s prior inconsistent statement is as follows:

       [Wilken]:       And what did those two [Griffin and Perkins] do?

       [Alexander]: Um they (unintelligible) and then they came back and I walked . . .
       I wanted something to drink so I walked to [the convenience store].

       [Wilken]:       Okay.

       [Alexander]: Got something to drink. Well, actually, went to (unintelligible) and
       then left and went back, you know, (unintelligible). They got in the car,
       (unintelligible) I mean, I didn’t think, you know what I’m saying, that they was
       [sic] going to go . . . go over there for real.

PRP Ex. 16, at 44. Griffin contends that this statement does “not contain any mention of going

back to the mini-mart” where Griffin was seen on camera, by himself, buying a beer shortly before

midnight. PRP at 27. Therefore, when Alexander testified at trial that he and Perkins had gone

with Griffin back to the mini-mart so that Griffin could buy a beer, Griffin’s attorney should have

impeached Alexander with this statement that he made to Wilken. Similarly, Griffin contends that



                                                  27
No. 42012-1-II


his attorney should have used this statement to impeach Wilken when Wilken testified that

Alexander’s story to the jury was consistent with the story he told before being offered a plea deal.

And, Griffin further contends his attorney should have impeached Wilken’s police report wherein

Wilken states Alexander told him that Alexander had been with Griffin when Griffin bought the

beer on the way to commit the robbery.

       Griffin must establish that counsel’s performance for failing to bring Alexander’s statement

to attention of the trial court and the jury fell below an objective standard of reasonableness.

Stenson, 132 Wash. 2d at 705. Reading Alexander’s statement, it is impossible to determine where

Alexander is saying he “went back” to—he could either be referring to going back to somewhere

other than the mini-mart, as Griffin asserts, or Alexander could be referring to going back to the

mini-mart, as the State asserts. PRP Ex. 16, at 44. We do not hold that Griffin’s trial counsel’s

performance was deficient for not arguing the existence of a prior inconsistent statement when it

is questionable whether a prior inconsistent statement existed. Therefore, having failed to establish

that his trial counsel’s performance was deficient, this argument for ineffective assistance of

counsel fails as well.

       3.      Failure to Object to Prosecutorial Misconduct

       Griffin argues he was prejudiced by ineffective assistance of counsel when his attorney

failed to object to questions and comments made by the prosecutor during the State’s case in chief,

closing argument, and rebuttal. Griffin contends the prosecutor improperly vouched for the

credibility of Alexander during the State’s case in chief and closing argument. We hold that

Griffin’s trial counsel was deficient in failing to object to the misconduct and the petition should




                                                 28
No. 42012-1-II


be granted because there is a reasonable probability that the failure to object affected the outcome

of the trial.

        Where a defendant bases his or her ineffective assistance of counsel claim on trial counsel’s

failure to object, the defendant must show that the objection likely would have succeeded. Gerdts,
136 Wash. App. at 727. Therefore, we examine the underlying claim of prosecutorial misconduct.

        To prevail on a claim of prosecutorial misconduct, a defendant must show that the

prosecutor’s conduct was both improper and prejudicial. State v. Emery, 174 Wash. 2d 741, 756, 278
P.3d 653 (2012). First, we determine whether the prosecutor’s conduct was improper. Id. at 759.

If the prosecutor’s conduct was improper, the question turns to whether the prosecutor’s improper

conduct resulted in prejudice. Id. at 760-61. Prejudice is established by showing a substantial

likelihood that the prosecutor’s misconduct affected the verdict. Id. at 760.

        A prosecutor commits misconduct by personally vouching for a witness’s credibility or

veracity. State v. Brett, 126 Wash. 2d 136, 175, 892 P.2d 29 (1995), cert. denied, 516 U.S. 1121

(1996); State v. Ish, 170 Wash. 2d 189, 196, 241 P.3d 389 (2010). “Improper vouching generally

occurs (1) if the prosecutor expresses his or her personal belief as to the veracity of the witness or

(2) if the prosecutor indicates that evidence not presented at trial supports the witness’s testimony.”

Ish, 170 Wash. 2d at 196.

        Prosecutors have “wide latitude in closing argument to draw reasonable inferences from

the evidence and may freely comment on witness credibility based on the evidence.” State v.

Lewis, 156 Wash. App. 230, 240, 233 P.3d 891 (2010). Typically, closing arguments made by

prosecutors do not constitute improper vouching for witness credibility unless it is clear that the

prosecutor is not arguing an inference from the evidence but, instead, is expressing a personal



                                                  29
No. 42012-1-II


opinion about witness credibility. State v. Warren, 165 Wash. 2d 17, 30, 195 P.3d 940 (2008), cert.

denied, 556 U.S. 1192 (2009).

               a.      Prosecution’s Case in Chief

       First, Griffin argues the prosecutor committed misconduct during the State’s case in chief

when the prosecutor questioned Alexander about the plea agreement Alexander had made to testify

favorably in exchange for reduced charges and then introduced the plea agreement into evidence.

Griffin specifically identifies as misconduct the part of Alexander’s testimony where the State

elicited testimony that Alexander has to testify truthfully in order to get the reduced charges. The

pertinent part of the testimony follows:

       [Prosecutor]: So, what is it you’re supposed to do?

       [Alexander]: Tell the truth.

       [Prosecutor]: Okay. In this trial?

       [Alexander]: Yes.

       ....

       [Prosecutor]: Okay. All right. And are there terms in that contract that say what
       happens if you are not truthful in your testimony, you know, what happens if you’re
       not truthful?

       [Alexander]: Yeah.

       [Prosecutor]: What does it say happens?

       [Alexander]: That I’ll get the full range of two charges.

VRP at 286-87. No objection was entered by defense counsel during this testimony and defense

counsel told the trial court that the defense did not object to the agreement being entered into

evidence. Griffin contends this failure to object constitutes reversible ineffective assistance of



                                                30
No. 42012-1-II


counsel. We agree that Griffin’s trial counsel was deficient for failing to enter an objection and

that Griffin was prejudiced by his trial counsel’s failure to object.

       In State v. Ish,16 the trial court admitted evidence of a plea agreement between the State

and Ish’s cellmate, and allowed the State to question the cellmate about the agreement on direct

examination. 170 Wash. 2d at 193, 196-97. The agreement contained several statements indicating

that the cellmate “agree[d] to provide ‘a complete and truthful statement,’ to ‘testify truthfully,’

and to ‘have told the truth, to the best of his knowledge.’” Id. at 193 (emphasis omitted). On

direct examination, the prosecutor established that the State agreed to reduce the cellmate’s

charges in an unrelated matter in exchange for his testimony against Ish. Id. at 192, 194. The

prosecutor asked, “With regard to exchanging testimony in this case, what type of testimony?” to

which the witness answered, “Truthful testimony.” Id. at 194. On redirect, the prosecutor implied

that the State would revoke the agreement if the witness breached it, and he then reiterated the

agreement’s use of “truthfully.” Id. Finally, the prosecutor asked, “Have you testified truthfully?”

to which the witness answered, “Yes, I have.” Id. at 194.

       The Ish court held that admitting the plea agreement and the prosecutor’s subsequent

questioning constituted vouching by the prosecutor.17 Id. at 201. The court reasoned:

       Evidence that a witness has promised to give “truthful testimony” in exchange for
       reduced charges may indicate to a jury that the prosecution has some independent
       means of ensuring that the witness complies with the terms of the agreement. While


16
  Ish was decided after Griffin’s trial. However, our Supreme Court in Ish adopted the reasoning
used in State v. Green, 119 Wash. App. 15, 23-24, 79 P.3d 460 (2003), which was the controlling
law at the time of Griffin’s trial.
17
  Ish was a plurality opinion, but a majority of the justices agreed that the prosecutor improperly
vouched for the witness's credibility. 170 Wash. 2d at 199-200 (plurality opinion), 206 (Sanders, J.,
dissenting).


                                                  31
No. 42012-1-II


        such evidence may help bolster the credibility of the witness among some jurors, it
        is generally self-serving, irrelevant, and may amount to vouching, particularly if
        admitted during the State’s case in chief. “[P]rosecutorial remarks implying that
        the government is motivating the witness to testify truthfully: ‘. . . are prosecutorial
        overkill.’” [United States v.] Roberts, 618 F.2d [530,] 536 (second alteration in
        original) (quoting United States v. Arroyo–Angulo, 580 F.2d 1137, 1150 (2d Cir.
        1978) (Friendly, J., concurring)). We agree with the court’s conclusion in Green
        that evidence that a witness has agreed to testify truthfully generally has little
        probative value and should not be admitted as part of the State’s case in chief.
        Evidence is not admissible merely because it is contained in an agreement, and
        reference to irrelevant or prejudicial matters should be excluded or redacted. [State
        v.] Green, 119 Wn. App. [15,] 24, 79 P.3d 460 (2003); see also [State v.] Jessup, 31
        Wn. App. [304,] 316, 641 P.2d 1185; Roberts, 618 F.2d at 536.

Id. at 198.

        Here, the plea agreement was admitted into evidence without objection, and the State

questioned Alexander on direct examination about his obligation under the agreement to tell the

truth. Under Ish, this constitutes vouching by the prosecution and the trial court likely would have

prohibited it, had an objection been entered. Id. at 201 (“Evidence that a witness has entered into

a formal agreement with the State to testify truthfully should be excluded during direct

examination.”). Thus, Griffin’s trial counsel was deficient for failing to enter an objection.

        Also, Griffin was prejudiced by his trial counsel’s failure to object. To show prejudice for

ineffective assistance of counsel, Griffin must demonstrate that there is a reasonable probability

that, but for counsel’s deficient performance in failing to object, the result of the proceeding would

have been different. McFarland, 127 Wash. 2d at 335.

        Here, there is a reasonable probability that the result of the proceeding would have been

different had defense counsel objected. The evidence presented at trial against Griffin was not

overwhelming. The evidence against Griffin consisted of the glove found at a nearby apartment

complex with his DNA and others’ on it, his asking Green to use her phone late on an unknown



                                                  32
No. 42012-1-II


night, and Alexander’s testimony. Alexander’s testimony naming Griffin as one of Atkinson’s

assailants was the only evidence presented at trial that linked the glove to its possible use in the

crime.18 Alexander’s testimony was also the only evidence that created an alternative reason, and

provided a date, for Griffin’s presence at Green’s apartment. Finally, Alexander’s testimony was

the only evidence presented at trial that put Griffin at Atkinson’s door attempting the robbery, and

contradicted the evidence of Atkinson’s identification of Alexander and the footage of Griffin

alone at the mini-mart shortly before midnight.

       Had defense counsel objected, the trial court would have been able to limit the improper

vouching evidence and/or issue a curative instruction.          A curative instruction would have

eliminated the credibility imparted onto Alexander’s testimony through the State’s improper

vouching, and the jury would have been in a better position to judge Alexander’s credibility

independently. Therefore, but for trial counsel’s failure to object, “there is a reasonable probability

that” “the result of the proceeding would have been different.” McFarland, 127 Wash. 2d at 335.

       Thus, there is a reasonable probability that had defense counsel objected, the objection

would likely have been sustained. Griffin has shown that defense counsel was deficient for failing

to object to the prosecutor’s vouching during the State’s case in chief.

               b.      Prosecution’s Closing and Rebuttal

       Griffin claims that he received ineffective assistance of counsel when defense counsel

failed to object to the State’s closing argument and rebuttal closing argument. Griffin cites four




18
  Even this link was weak. Alexander testified that he did not know if Griffin or Perkins were
wearing gloves. He testified that Griffin had gotten gloves out of his apartment.


                                                  33
No. 42012-1-II


instances that defense counsel should have objected. Griffin does not support any of his claims

relating to these instances with applicable legal argument, and therefore, his claims fail.

        First, Griffin points to the following in the prosecutor’s closing:

        Well, [Atkinson] certainly when he testifies he knows Garry Alexander’s behind
        this. I mean, he knows Garry Alexander is one of the three charged co-defendants
        in this. So he obviously, you know, isn’t gonna have any big moral dilemma
        testifying that Garry Alexander is one of them.

VRP at 442-43.

        To support his contention that this was improper, Griffin cites State v. Fleming for the

following general proposition: “it is misconduct for a prosecutor to argue that in order to acquit a

defendant, the jury must find that the State’s witnesses are either lying or mistaken.” 83 Wash. App.
209, 213, 921 P.2d 1076 (1996), review denied, 131 Wash. 2d 1018 (1997). Griffin does not provide

any other analysis. The prosecutor’s statements here are not similar to those made by the

prosecutor in Fleming. The prosecutor in Fleming said, “for you to find the defendants . . . not

guilty . . . you would have to find either that [D.S.] has lied about what occurred in that bedroom

or that she was confused; essentially that she fantasized what occurred back in that bedroom.” 83
Wash. App. at 213 (emphasis omitted). Without any argument as to how Fleming is applicable, this

claim fails.

        Second, Griffin points to the following in the prosecutor’s closing:

        You know, something that you can do as jurors is just think about Garry
        Alexander’s testimony. I submit to you that he came across as a forthright witness.
        He did not hold back. In fact, when he’s being confronted with this idea of doing
        a deal where he has to tell the truth about everything, at that point, you know,
        months after he confessed, he admits, well, we actually planned to do it a week
        earlier but nobody’s home that time. You know, so he’s—he’s not holding anything
        back.




                                                 34
No. 42012-1-II


                And when he testifies, he—he doesn’t try to sugarcoat anything, he doesn’t
        try to sugarcoat his involvement, he’s like, you know, yeah, we—we were doin’
        this thing.

        ....

               But he—he didn’t pull any punches on the stand, you know, he didn’t try to
        sugarcoat his involvement, and on cross-examination by Defense counsel, he, you
        know, admitted to everything. All right.

               So I submit to you that he comes off in his presentation on the witness stand
        as a guy who was involved in this but is forthright in what his involvement was.

VRP at 449-50.

        Griffin contends that this was improper vouching “in two of the ways outlined in United

States v. Brooks, 508 F.3d at 1209.” PRP at 36. Griffin also cites Ish, to say that “[b]y making

this statement, the prosecutor ‘expresse[d] his . . . personal belief as to the veracity of the witness.’”

PRP at 36 (quoting Ish, 170 Wash. 2d at 196). Again, Griffin does not provide any further argument

as to how either Brooks or Ish apply.          Both Brooks and Ish considered the prosecution’s

examination of witnesses during the prosecution’s case in chief. Here, however, Griffin claims

error in the prosecution’s closing and provides no argument as to how the discussions in Brooks

or in Ish apply. Consequently, this claim fails.

        Third, Griffin points to the following in the prosecutor’s closing:

        So I encourage you to think about, you know, who a deal should be made with in
        this scenario. Certainly not one of the guys at the door that’s involved in the actual
        shooting of the victim, but the driver. That’s the guy that makes sense to make a
        deal with, just like if it’s a bank robbery and you have a, you know, a driver and
        guys that go in and rob the bank, it’s most likely the deal would be made with the
        driver, and that’s what happens here.

VRP at 446-47.




                                                   35
No. 42012-1-II


       Griffin’s claim of error for these statements is not accompanied by any legal argument or

citation to legal authority. “[W]here no authorities are cited in support of a proposition, the court

is not required to search out authorities, but may assume that counsel, after diligent search, has

found none.” DeHeer v. Seattle Post-Intelligencer, 60 Wash. 2d 122, 126, 372 P.2d 193, 195 (1962).

Consequently, this claim fails. Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828
P.2d 549 (1992); RAP 10.3(a)(6).

       Finally, Griffin points to the following in the prosecutor’s rebuttal:

               The polygraph. Remember, you can look at that contract that the defendant
       signed, and you can see that throughout that contract it’s all hinged on the defendant
       giving truthful statements that—at all interviews, pretrial interviews, testimony and
       in any proceeding in the matter of this defendant and Christopher Perkins.

               The defendant knows full well, it’s very clear on that contract, he can be
       given a polygraph at any time. If he fails, that could be used against him to pull his
       deal. He knows that. And he knows that when he’s testifying. All right. So you
       can see that in the contract.

VRP at 489.

       Griffin contends that this was error and quotes Ish, 170 Wash. 2d at 198, for the general

proposition that “‘[P]rosecutorial remarks implying that the government is motivating the witness

to testify truthfully: ‘. . . are prosecutorial overkill.’” PRP at 38 (quoting Ish, 170 Wash. 2d at 198).

But Ish did not consider prosecutorial misconduct during closing arguments; rather, the Ish court

considered evidence elicited through the prosecution’s direct examination. 170 Wash. 2d at 201

(“Evidence that a witness has entered into a formal agreement with the State to testify truthfully

should be excluded during direct examination.”) (emphasis added).

       Moreover, the Ish court explicitly stated that the prosecution would be allowed to point out

the witness’s contractual obligation to testify truthfully if the defendant brought it up. 170 Wash. 2d
36
No. 42012-1-II


at 199 (“If the agreement contains provisions requiring the witness to give truthful testimony, the

State is entitled to point out this fact on redirect if the defendant has previously attacked the

witness’s credibility.”). Here, the defense in closing argument first introduced the provision for a

polygraph test in Alexander’s plea agreement. In the defense’s closing argument, defense counsel

argued:

          [Y]ou’ll notice in the cooperation agreement, which will be back in the jury room,
          it’s on page 2, and [Alexander] agreed to take a polygraph test to determine the
          truth of his story. The State didn’t do one. They had him take a polygraph test
          prior, before he came up with the new story, but after the story, the State had the
          ability to do a polygraph test, they chose not to.

VRP at 483.

          Griffin provides no argument as to how Ish applies. However, even if Griffin had provided

a substantive legal argument on this claim, his argument would still fail because the defense opened

the door to the State’s rebuttal. Prosecutors are afforded “wide latitude in closing argument to

draw reasonable inferences from the evidence and may freely comment on witness credibility

based on the evidence,” Lewis, 156 Wash. App. at 240, and the State is entitled to point out provisions

of the agreement with a witness that require the witness to testify truthfully if that witness’s

credibility has first been attacked, Ish, 170 Wash. 2d at 199. Therefore, we hold Griffin’s ineffective

assistance of counsel claim fails.

D.        PROSECUTORIAL MISCONDUCT

          Griffin claims that the prosecutor committed prejudicial misconduct. Specifically, Griffin

argues that the prosecutor improperly vouched for the credibility of Alexander during the State’s




                                                  37
No. 42012-1-II


case in chief and closing argument.19 We hold that Griffin’s argument fails because he does not

establish that a curative instruction would not have obviated any resulting prejudice.20

       If a defendant does not object at trial, he or she is deemed to have waived any error unless

the prosecutor’s misconduct was so flagrant and ill-intentioned that an instruction could not have

cured any resulting prejudice. Emery, 174 Wash. 2d at 760-61. Under this heightened standard of

review, the defendant must show misconduct and that “(1) ‘no curative instruction would have

obviated any prejudicial effect on the jury’ and (2) the misconduct resulted in prejudice that ‘had

a substantial likelihood of affecting the jury verdict.’” Emery, 174 Wash. 2d at 761 (quoting State v.

Thorgerson, 172 Wash. 2d 438, 455, 258 P.3d 43 (2011)). In making that determination, we “focus

less on whether the prosecutor’s misconduct was flagrant or ill intentioned and more on whether

the resulting prejudice could have been cured.” Emery, 174 Wash. 2d at 762.

       Here, Griffin tells this court “[i]t’s hard to conceive what instruction” could have cured the

prejudice he claims to have suffered, but he does not make any argument to show how a curative

instruction would not have obviated any prejudicial effect on the jury. PRP at 43; Emery, 174
Wash. 2d at 761. That a curative instruction is hard for Griffin to think of, does not satisfy his burden

of proof under Emery. Griffin also does not present any argument to show how or whether any



19
  Griffin does not cite to any conduct by the prosecutor in the prosecutorial misconduct section of
his brief. He is presumably relying on the prosecutor’s actions he points to in his ineffective
assistance of counsel argument, so those are addressed in this opinion.
20
  The extent of Griffin’s argument as to why a curative instruction would not obviate any prejudice
consists of the following sentence: “It’s hard to conceive what instruction could have adequately
informed the jury that they need not decide whether the government made a mistake in giving
Alexander a deal.” PRP at 43. This argument is not supported by citation to case law or the record.
Thus, we do not consider this argument. RAP 10.3(a)(6); Cowiche Canyon, 118 Wash. 2d at 809;
DeHeer, 60 Wash. 2d at 126.


                                                 38
No. 42012-1-II


resulting prejudice existed and “‘had a substantial likelihood of affecting the jury verdict.’” Emery,
174 Wash. 2d at 761 (quoting Thorgerson, 172 Wash. 2d at 455). Thus, having failed to establish both

prongs of Emery, Griffin’s claims for prosecutorial misconduct fails.

E.     CUMULATIVE ERROR BASED ON BRADY AND STRICKLAND VIOLATIONS

       Finally, Griffin argues that the cumulative effect of the errors he alleges above undermines

the confidence in the outcome of his trial. Under the cumulative error doctrine, the appellate court

will reverse a trial court verdict when it appears reasonably probable that the cumulative effect of

errors materially affected the outcome, even when no one error alone mandates reversal. State v.

Russell, 125 Wash. 2d 24, 93, 882 P.2d 747 (1994); State v. Johnson, 90 Wash. App. 54, 74, 950 P.2d
981 (1998).      Because we hold that Griffin has established Brady and Strickland errors

independently warranting reversal under Crace, 174 Wash. 2d 835, we do not consider this argument.

F.     CONCLUSION

       In conclusion, we grant Griffin’s petition and remand for new trial because the State failed

to disclose Brady evidence favorable to Griffin that, in the aggregate, create a reasonable

probability that the outcome of the proceedings would have been different. We also grant Griffin’s

petition and remand for new trial because he received ineffective assistance of counsel when trial

counsel failed to object to the prosecutor’s improper vouching during the State’s case in chief and

had his trial counsel objected, there is a reasonable probability that the outcome of the proceedings




                                                 39
No. 42012-1-II


would have been different. We dismiss Griffin’s prosecutorial misconduct argument because he

fails to establish that a curative instruction could not have obviated the prejudice. Finally, we do

not consider Griffin’s argument that the cumulative effect of the State’s failure to disclose and

ineffective counsel claims because these errors independently warrant reversal.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                         Lee, J.
 We concur:



                  Johanson, P.J.




                     Sutton, J.




                                                40